Title: To George Washington from Edmund Randolph, 28 February 1793
From: Randolph, Edmund
To: Washington, George



Sir
Philadelphia Feby 28 1793

I did not receive the letter, with which you honored me this morning, until my return from the Statehouse at 4 O’clock this afternoon. I determined last night, not to communicate with Mr H——s; because I suspected his own opinion to have a wrong tendency; and I have not been always satisfied, that his conduct has not savoured of management or perhaps cunning.

Mr Madison, who knows the other gentleman well, describes him, as of moderate parts, questionable character liable to be caught by an address to his vanity, and easily moved to extreme measures by a passionateness of temper. Nor can I by any inquiry discover him to possess those qualities which attract public confidence.
Mr Brown, of Kentucky, means to go to Sandusky; and expressed a wish, that General Wilkinson and General Wood might be commissioned. I made no reply; as I remembered the principle, which would operate to the exclusion of the former, and doubted, whether you would nominate the latter, or he would accept the appointment, and vacate his seat in the Virginia council. Brown added, that a commissioner from Kentucky would be very pleasing to the people there, and that Colo. Benja. Logan would undoubtedly serve. I have the honor, sir, to be, with the highest respect Yr mo. ob. serv.

Edm: Randolph

